Ehrlich, Ch. J.
It appears that Mulholland, the person proceeded against, collected the amount of a judgment recovered in this court, and declined to pay over the proceeds to the firm of Gillespie Brothers, to whom they belonged.
These persons thereupon applied to the court for an order directing Mulholland, as an attorney and officer of the court, to pay the proceeds over, according to the duty incumbent upon him as such attorney and officer.
The justice at Special Term, as he lawfully might, directed a reference to determine and report upon the questions arising upon the motion. Code, § 3172.
Nothing has been decided against the appellant, and the only question submitted for review is whether the court below had the power to make the order directing a referee to inquire into the facts.
As the statute furnishes warrant for the power assumed, there remains nothing for us to do but to affirm the order appealed from, with costs.
Van Wyck and McCarthy, JJ., concur.
Order affirmed, with costs.